

116 HR 3214 IH: Equal Access to Justice for Victims of Gun Violence Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3214IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Schiff (for himself, Ms. Mucarsel-Powell, Mr. Crow, Mr. Evans, Mr. Beyer, Mr. Raskin, Mr. Blumenauer, Mr. Lynch, Ms. Schakowsky, Mr. Khanna, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo repeal the Protection of Lawful Commerce in Arms Act, and provide for the discoverability and
			 admissibility of gun trace information in civil proceedings.
	
 1.Short titleThis Act may be cited as the Equal Access to Justice for Victims of Gun Violence Act. 2.Repeal of certain provisions of the Protection of Lawful Commerce in Arms ActSections 2 through 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7901–7903) are repealed.
 3.Discoverability and admissibility of gun trace information in civil proceedingsThe contents of the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall not be immune from legal process, shall be subject to subpoena or other discovery, shall be admissible as evidence, and may be used, relied on, or disclosed in any manner, and testimony or other evidence may be permitted based on the data, on the same basis as other information, in a civil action in any State (including the District of Columbia) or Federal court or in an administrative proceeding.
		